—Appeal by the defendant from a judgment of the County Court, Nassau County (Kowtna, J.), rendered April 28, 1999, convicting him of robbery in the first degree, robbery in the second degree, burglary in the first degree, burglary in the second degree, and criminal use of a firearm in the first degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress his statement to law enforcement officials.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contentions, the written statement by the defendant was properly admitted into evidence by the County Court. The fact that the statement was translated from Spanish into English by a detective affects only the weight to be given to the statement by the jury, and is not relevant to the County Court’s determination that the statement was voluntarily given (see, People v Washington, 51 NY2d 214; People v Bridges, 226 AD2d 471; People v Stephen, 155 AD2d 490).
*320Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are without merit. Santucci, J. P., McGinity, Luciano and Adams, JJ., concur.